Citation Nr: 0328866	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder.

2.	Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to 
service connection for PTSD and hypertension.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant or veteran have been provided the proper 
information under the VCAA as to which party is responsible 
for obtaining which evidence.  Upon remand, the RO should 
ensure that the appellant and veteran have received all 
required notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Further, the Board notes that, while the veteran has 
submitted very general statements regarding his stressful 
events he alleges caused his PTSD.  These statements have not 
contained sufficient specificity, to include the names of 
individuals he witnessed killed or injured, or a sufficiently 
narrow timeframe, such that they can be researched in an 
attempt to verify such stressors.  The RO has attempted to 
obtain more specific information but the veteran has not 
responded.  In view of the other development undertaken, he 
will be offered an additional opportunity to provide 
information as to specific stressors.  Current information is 
insufficient to sustain a diagnosis of PTSD.  No specific 
stressors have been confirmed.  The Board is of the opinion 
that the veteran should be again contacted in an attempt to 
obtain specific information regarding his alleged stressors, 
such that a further attempt to verify them can be made.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.	The veteran should be contacted and 
requested that he provide the names and 
addresses of all medical providers who have 
treated him for PTSD or hypertension.  
After obtaining all necessary releases, the 
RO should obtain all records not already 
associated with the veteran's claims 
folder.

2.	As to the veteran's claim of entitlement to 
service connection for PTSD, if a detailed 
summary of stressors is submitted by the 
veteran, with specific details regarding 
the veteran's alleged stressors, that and 
all associated documents, to include 
information from his personnel records, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150- 3197 or other appropriate source.  
That agency should be requested to provide 
any information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's units.  

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003) and other applicable legal criteria, 
are complied with and satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, to include 
VA examinations if warranted, the RO should 
adjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant, veteran, and the representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



